Exhibit 10.10

CONTROL AGREEMENT

Control Agreement dated as of June 9, 2017 (this “Agreement”), among (a) BNP
Paribas as secured party (“Party A”), (b) Nexpoint Capital, Inc., as debtor
(“Party B”), and (c) State Street Bank and Trust Company (the “Custodian”).

WHEREAS, pursuant to a custodian contract between the Custodian and Party B (as
amended and in effect from time to time, the “Custodian Agreement”), the
Custodian acts as custodian for Party B’s assets and maintains a custodial
account for Party B; and

WHEREAS, pursuant to the terms of an ISDA Master Agreement and Credit Support
Annex between Party A and Party B (including all schedules thereto and
confirmations of transactions thereunder and as amended and in effect from time
to time, the “Master Agreement”), Party B will from time to time grant to Party
A a security interest in certain assets in the custodial account to secure Party
B’s obligations to Party A under the Master Agreement; and

WHEREAS, Party A, Party B and Custodian are entering into this Agreement to
provide for the control of the Collateral;

NOW, THEREFORE, in consideration of the mutual promises set forth herein, it is
agreed as follows:

1. Collateral Accounts. Party B, from time to time, shall instruct the Custodian
by any of the means mutually agreed to between Party B and the Custodian (which
shall constitute “Proper Instructions” under the Custodian Agreement), to
segregate certain U.S. cash, U.S. Government securities, or other U.S.
securities to the extent acceptable to all parties hereto (but excluding
securities for which reimbursement has not been received by the Custodian for
the account of Party B) (“Collateral”) which are pledged to Party A pursuant to
the Master Agreement. Such Collateral (other than cash Collateral) shall be
identified and segregated on the Custodian’s books and records under the name
“BNP Paribas as secured party of Nexpoint Capital, Inc.” (the “Securities
Account”). The Custodian shall hold such Collateral as financial assets under
Article 8 of the Uniform Commercial Code, as in effect from time to time in The
Commonwealth of Massachusetts (the “UCC”). The Custodian shall identify and
segregate in a separate deposit account (as defined in Section 9-102 of the UCC)
any cash Collateral and hold it under the name “BNP Paribas as secured party of
Nexpoint Capital, Inc.” (the “Deposit Account” and, together with the Securities
Account, the “Collateral Accounts”). The Custodian shall have no responsibility
for determining the adequacy of any Collateral required hereunder or under the
Master Agreement, nor will it assume responsibility for any calculations related
to any Collateral requirements under the Master Agreement. The Custodian may, in
its discretion, choose not to act upon instructions from Party B to segregate
Collateral in the Collateral Accounts if the instruction would in the
Custodian’s sole judgment, after taking into account the subordination in
Section 10(c), result in any remaining assets in the custodial account being
inadequate to cover any obligations of Party B to the Custodian. For the
avoidance of doubt, nothing in this Section 1 shall relieve Party B from
satisfying its collateral posting obligations pursuant to the Master Agreement.



--------------------------------------------------------------------------------

2. Account Control.

2.1 Security Interest. This Agreement is intended by Party A and Party B to
grant “control” of the Collateral Accounts to Party A for purposes of perfection
of Party A’s security interest in such Collateral and all such Collateral
Accounts pursuant to Article 8 and Article 9 of the UCC, and the Custodian
hereby acknowledges that it has been advised of Party B’s grant to Party A of a
security interest in the Collateral Accounts and all such Collateral.
Notwithstanding the foregoing, the Custodian makes no representation or warranty
with respect to the creation, perfection or enforceability of any security
interest in the Collateral Accounts.

2.2 Joint Instructions. Unless and until (A) the Custodian receives written
notice from Party A pursuant to Section 2.3 below instructing the Custodian that
Party A is exercising its right to exclusive control over the Collateral
Accounts, which notice (inclusive of any entitlement order) shall be
substantially in the form attached hereto as Exhibit B (a “Notice of Exclusive
Control”) and has a reasonable time to act thereon, or if all previous Notices
of Exclusive Control have been revoked or rescinded in writing by Party A or
(B) the Custodian receives a Notice of Return of Excess Collateral pursuant to
Section 4.3 below and has a reasonable time to act thereon: (i) the Custodian
shall take actions with respect to the Collateral in the Collateral Accounts
upon the joint instructions of Party A and Party B, except that in the case of
instructions to segregate Collateral pursuant to Section 1, the Custodian shall
take instructions solely from Party B, and (ii) the Custodian shall have no
responsibility or liability to Party A or Party B for actions taken in
accordance with such instructions.

2.3 Control by Party A.

(i) Party A agrees to provide the Custodian, in the form of Exhibit A attached
(as may be amended from time to time), the names and signatures of authorized
parties who may give notices, instructions, or entitlement orders concerning the
Collateral Accounts. Other means of notice or instruction may be used provided
that Party A and the Custodian agree to appropriate security procedures. Upon
receipt by the Custodian of a Notice of Exclusive Control and following a
reasonable time to act thereon, the Custodian shall thereafter follow only the
instructions or entitlement orders of Party A with respect to the Collateral
Accounts and shall comply with any entitlement order or instructions (within the
meaning of Sections 8-102, 9-104 and 9-106 of the UCC) received from Party A,
without further consent of Party B or any other person, and Custodian will not
comply with entitlement orders and/or instructions concerning the Collateral
originated by Party B without the prior written consent of Party A.

(ii) Party A represents and warrants to Party B that Party A will issue to the
Custodian a Notice of Exclusive Control only if Party A has determined in good
faith that an event of default, termination event or other authorized event has
occurred under the Master Agreement which entitles Party A to exercise its
rights as a secured party with respect to the Collateral in the Collateral
Accounts.

(iii) The Custodian shall have no responsibility or liability to Party B for
complying with a Notice of Exclusive Control or complying with entitlement
orders or instructions originated by Party A concerning the Collateral Accounts.
The Custodian shall have no

 

-2-



--------------------------------------------------------------------------------

duty to investigate or make any determination to verify the existence of an
event of default or compliance by either Party A or Party B with applicable law
or the Master Agreement, and the Custodian shall be fully protected in complying
with a Notice of Exclusive Control whether or not Party B may allege that no
such event of default or other like event exists.

(iv) As between Party A and the Custodian, notwithstanding any provision
contained herein or in any other document or instrument to the contrary, the
Custodian shall not be liable for any action taken or omitted to be taken at the
instruction or entitlement order of Party A, or any action taken or omitted to
be taken under or in connection with this Agreement, except for the Custodian’s
own gross negligence or willful misconduct in carrying out such instruction or
entitlement order.

3. Distributions. The Custodian will credit cash interest, dividends and other
income received by the Custodian on the Collateral to the Deposit Account and
non-cash interest, dividends and other income received by the Custodian on the
Collateral to the Securities Account.

4. Release of Collateral; Release of Security Interest; Notice of Return of
Excess Collateral.

4.1 Release of Collateral. If there are no transactions outstanding under the
Master Agreement, Party B may request Party A to issue joint instructions
instructing Custodian to release all Collateral held in the Collateral Accounts.
Custodian will effect such release as soon as reasonably practicable after
receiving such joint instructions or entitlement orders from Party A and Party
B.

4.2 Release of Security Interest. Party A agrees to notify the Custodian
promptly in writing when all obligations of Party B to Party A under the Master
Agreement have been fully paid and satisfied (and any commitment of Party A to
advance further amounts or credit thereunder has been terminated) or Party A
otherwise no longer claims any interest in the Collateral in the Collateral
Accounts, whichever is sooner; at which time the Custodian shall have no further
liabilities or responsibilities hereunder and the Custodian’s obligations under
this Agreement shall terminate.

4.3 Notice of Return of Excess Collateral. Provided that the Custodian has not
received a Notice of Exclusive Control, Party B may provide written notice to
the Custodian in the form of Exhibit C (a “Notice of Return of Excess
Collateral”), stating that (i) in its good faith belief, supported by the
requisite facts, (A) as a result of a “Specified Party A Event” (as defined
below), Party B has designated an “Early Termination Date” under the Master
Agreement with respect to all Transactions thereunder, (B) Party B has delivered
a calculation statement to Party A in which the amount due in respect of such
termination pursuant to Section 6(d) of the Master Agreement is, (C) pursuant to
the terms of the Master Agreement, Party B is entitled to the return of some or
all of the Collateral held in the Collateral Accounts, net of any amounts owed
to Party A (“Excess Collateral”), (D) Party B has simultaneously sent a copy of
the Notice of Return of Excess Collateral to Party A, and (E) Party B has no
knowledge that (1) Party A has delivered a Notice of Exclusive Control to the
Custodian or (2) of any injunction or

 

-3-



--------------------------------------------------------------------------------

other order of any court or other authority that prevents the Custodian from
transferring to Party B, or prevents Party B from receiving, some or all of the
Collateral held in the Collateral Accounts; and (ii) instructing Custodian to
transfer to Party B’s account identified in the Notice of Return of Excess
Collateral the Excess Collateral specified by Party B in the Notice of Return of
Excess Collateral.    

Concurrently with the Notice of Return of Excess Collateral contemplated in the
prior paragraph, Party B agrees to simultaneously send a copy of the Notice of
Return of Excess Collateral to Party A in the same form and using the same
transmission manner that was used to send the Notice of Return of Excess
Collateral to Custodian.

Solely as between Party B and Party A, the submission of such Notice of Return
of Excess Collateral shall constitute a representation and warranty by Party B
to Party A pursuant to Section 3 of the Master Agreement that all of Party B’s
rights and enforcement pursuant to Section 6 of the Master Agreement have fully
accrued following the expiration of any applicable notice requirement or grace
period.

If the Custodian has determined that it has not received a Notice of Exclusive
Control, the Custodian, without inquiry and in reliance on that determination
and Party B’s Notice of Return of Excess Collateral, and following a reasonable
time to act thereon shall transfer to Party B’s account identified in the Notice
of Return of Excess Collateral or in a supplement thereto, the Excess Collateral
specified by Party B in the Notice of Return of Excess Collateral or any
supplement thereto.    

For the avoidance of doubt, Party B acknowledges and agrees that its rights with
respect to Excess Collateral hereunder shall not: (i) limit the rights of Party
A hereunder or under applicable law with respect to any Collateral held in the
Collateral Accounts other than Excess Collateral; or (ii) confer on Party B any
right of consent with respect to any Notice of Exclusive Control delivered or
originated by Party A, or with respect to any entitlement order or instruction
delivered or originated by Party A after delivery of such Notice of Exclusive
Control.

A “Specified Party A Event” shall mean, with respect to Party A (the “Defaulting
Party”): an Event of Default under Section 5(a)(vii) of the Master Agreement.

The Custodian will have no liability to Party A or Party B for complying with a
Notice of Return of Excess Collateral. The Custodian will have no duty to
investigate or make any determination to verify Party B’s right to issue a
Notice of Return of Excess Collateral, the occurrence of a Specified Party A
Event, or the validity, adequacy or sufficiency of any statement, print-out or
other supporting documentation attached to a Notice of Return of Excess
Collateral. Furthermore, the Custodian shall have no obligation or
responsibility to review the substance or existence of any attachments to the
Notice of Return of Excess Collateral or verify that any statement or other
information contained in such notice is true and correct. The Custodian will be
fully protected in complying with a Notice of Return of Excess Collateral
whether or not Party A may allege that no rights of Party B exist to issue the
Notice of Return of Excess Collateral.

 

-4-



--------------------------------------------------------------------------------

If the Custodian determines that it has received both a Notice of Exclusive
Control and a Notice of Return of Excess Collateral but is unable to determine
which was received by the Custodian first, the Notice of Exclusive Control will
be deemed to have been received first and will control, and the Custodian will
be fully protected in complying with the Notice of Exclusive Control despite the
Custodian’s receipt of the Notice of Return of Excess Collateral. Party A and
Party B agree to abide by the Custodian’s determination as to which was received
first or that the Custodian is unable to determine which was received first.

5. Duties and Services of Custodian.

(i) Custodian agrees that it is acting as a securities intermediary, as defined
in Section 8-102 of the UCC, with respect to the Collateral in the Securities
Account, except Identified Securities (as defined below) and that Party B is the
“entitlement holder,” as defined in Section 8-102 of the UCC, with respect to
the Securities Account. The Custodian agrees, with respect to the Deposit
Account, that it is acting as a “bank” as such term is used in Section 9-102 of
the UCC and that Party B is the Custodian’s “customer,” as that term is defined
in Section 4-104 of the UCC with respect to the Deposit Account. The parties
hereto acknowledge that the Custodian Agreement is governed by the laws of The
Commonwealth of Massachusetts and that, as a consequence, the jurisdiction of
the Custodian as securities intermediary and as a bank is The Commonwealth of
Massachusetts. Likewise, the law applicable to all issues in Article 2(1) of the
Hague Securities Convention is the law in force in the Commonwealth of
Massachusetts.

(ii) The Custodian shall have no duties, obligations, responsibilities or
liabilities with respect to the Collateral Accounts except as and to the extent
expressly set forth in this Agreement and the Custodian Agreement, and no
implied duties of any kind shall be read into this Agreement against the
Custodian including, without limitation, the duty to preserve, exercise or
enforce rights in the Collateral and the Collateral Accounts. The Custodian
shall not be liable or responsible for anything done or omitted to be done by it
in good faith and in the absence of gross negligence or willful misconduct and
may rely and shall be protected in acting upon any notice, instruction,
entitlement order or other communication which it reasonably believes to be
genuine and authorized.

(iii) As between Party B and the Custodian, except for the rights of control in
favor of Party A agreed to herein, nothing herein shall be deemed to modify,
limit, restrict, amend or supersede the terms of the Custodian Agreement, and
Custodian shall be and remain entitled to all of the rights, indemnities,
powers, and protections in its favor under the Custodian Agreement, which shall
apply fully to the Custodian’s actions and omissions hereunder. Instructions or
entitlement orders under this Agreement from Party B’s authorized representative
given in accordance with the terms of the Custodian Agreement shall also
constitute Proper Instructions under the Custodian Agreement.

(iv) As between the Custodian and Party A, Party A shall indemnify and hold the
Custodian harmless with regard to any losses or liabilities of the Custodian
(including reasonable attorneys’ fees) imposed on or incurred by the Custodian
arising out of any action or omission of the Custodian in accordance with any
notice, instruction, or entitlement order of Party A under this Agreement.

 

-5-



--------------------------------------------------------------------------------

(v) The parties hereto acknowledge that no “security entitlement” under the UCC
shall exist with respect to cash or any financial asset held in the Collateral
Accounts which is registered in the name of Party B, payable to the order of the
Party B, or specially indorsed to Party B or any third party and that has not
been specially indorsed by Party B to the Custodian or its nominee (each such
asset an “Identified Security”). As between Party A and Party B, Party B hereby
agrees that it will not instruct the Custodian to pledge any security as
Collateral in the Securities Account other than U.S. securities. The Custodian
shall have no responsibility for determining that any security pledged by Party
B meets the definition of Collateral under this Agreement. The parties further
acknowledge and agree that any Identified Securities received by the Custodian
and credited to the Collateral Accounts from time to time shall (so long as so
credited to the Collateral Accounts and so long as this Agreement remains in
effect) be held by the Custodian for the benefit of Party A, not in its capacity
as a “securities intermediary” (as defined in the UCC), but in its capacity as a
collateral agent under and subject to the terms of this Agreement. For the
avoidance of doubt, the Custodian’s acting in its capacity as collateral agent
shall not impose upon the Custodian any greater duties than those stated in this
Agreement, and the Custodian shall be entitled to all exculpations, indemnities
and other benefits in its favor referred to in this Agreement when acting as the
collateral agent.

(vi) For avoidance of doubt, Party A hereby acknowledges that any Collateral in
the Collateral Accounts issued outside the United States (“Foreign Security
System Assets”) which may be held by the Custodian, a sub-custodian within the
Custodian’s network of sub-custodians (each a “Sub-Custodian”) or a depository
or book-entry system for the central handling of securities and other financial
assets in which the Custodian or the Sub-Custodian are participants may not
permit Party B to have a security entitlement under the UCC with respect to such
Foreign Security System Assets (and such property shall be deemed for purposes
of this Agreement not to be a financial asset held within the Collateral
Accounts). The parties hereby further acknowledge that the Custodian gives no
assurance that a security entitlement is created under the UCC with respect to
Party B’s assets held in Euroclear or Clearstream or their successors. Because
foreign securities are not considered financial assets under the terms of this
agreement, notwithstanding the current terms of the Master Agreement, or any
future amendments thereto, Party B hereby agrees with Party A that it shall not
instruct the Custodian to segregate foreign securities as Collateral to the
Securities Account and may not satisfy any Collateral requirements under the
Master Agreement with foreign securities pledged to the Securities Account.

6. Force Majeure; Special Damages. The Custodian shall not be liable for delays,
errors or losses occurring by reason of circumstances beyond its control,
including, without limitation, acts of God, market disorder, terrorism,
insurrection, war, riots, failure of transportation or equipment, or failure of
vendors, communication or power supply. In no event shall the Custodian be
liable to any person for indirect, consequential or special damages, even if the
Custodian has been advised of the possibility or likelihood of such damages.

 

-6-



--------------------------------------------------------------------------------

7. Compliance with Legal Process and Judicial Orders. The Custodian shall have
no responsibility or liability to Party A or Party B or to any other person or
entity for acting in accordance with any judicial or arbitral process, order,
writ, judgment, decree or claim of lien relating to the Collateral Accounts
subject to this Agreement notwithstanding that such order or process is
subsequently modified, vacated or otherwise determined to have been without
legal force or effect. Upon its receipt of any written claim relating to the
Collateral Accounts, the Custodian shall endeavor to notify Party A and Party B
as soon as reasonably practicable, provided that the Custodian’s failure to so
notify Party A and/or Party B shall not give rise to any liability hereunder.

8. Custodian Representations. The Custodian represents and warrants that it is a
Massachusetts trust company. The Custodian agrees and confirms, as of the date
hereof, and at all times until the termination of this Agreement, that it has
not entered into, and until the termination of this Agreement will not enter
into, any agreement (other than the Custodian Agreement) with any other person
or entity relating to the Collateral or the Collateral Accounts under which it
has agreed to comply with entitlement orders (as defined in Section 8-102 of the
UCC) of such other person or entity.

9. Access To Reports. Upon any pledge, release, or substitution of Collateral in
the Collateral Accounts, Custodian shall notify Party A within one business day
of such change. The Custodian will provide to Party A a copy of a statement of
the Collateral Accounts within five (5) business days of the end of the calendar
month; provided, however, that the Custodian’s failure to forward a copy of such
statement to Party A shall not give rise to any liability hereunder.

10. The Custodian’s Compensation and Reimbursement Rights; Security Interest.

(a) Party B will pay and reimburse the Custodian for any advances, fees, costs,
expenses (including, without limitation, reasonable attorneys’ fees and costs)
and disbursements that may be paid or incurred by the Custodian in connection
with this Agreement. Any fees, expenses or other amounts that may be owing to
the Custodian from time to time pursuant to the terms of this Agreement or the
Custodian Agreement (to which Party A is not a Party) shall be secured by any
security interest that the Custodian may have been granted under the Custodian
Agreement or applicable law. Upon a default by Party B in making payment or
reimbursement, the Custodian shall be entitled to exercise its rights and
remedies as a secured party and under applicable law against the Collateral and
Collateral Accounts in accordance with the terms of the Custodian Agreement,
applicable law and subject to Paragraph 10(c) below.

(b) The Custodian will not be obligated to advance cash or investments to, for
or on behalf of Party B in the Collateral Accounts. However, if the Custodian
does advance cash or investments to the Collateral Accounts for any purpose,
Party B’s obligations to reimburse or repay the Custodian under Section 10(a)
shall be secured by the security interest referred to in Section 10(a).

(c) The Custodian subordinates any security interest or right of recoupment or
setoff that it may have in or against the Collateral or the Collateral Accounts
to the security interest in favor of Party A. However, the subordination will
not apply to the extent that the Custodian’s security interest or right of
recoupment or setoff secures or may reduce obligations of Party B to pay,
reimburse or indemnify the Custodian for the Custodian’s fees or expenses
incurred under this Agreement.

 

-7-



--------------------------------------------------------------------------------

11. Notices. Any notice, instruction, entitlement order or other instrument
required to be given hereunder (including any such Overdraft notice from Party
B, provided that any such Overdraft notice may also be delivered via electronic
mail to the addresses set forth below), or requests and demands to or upon the
respective parties hereto, shall be in writing and may be sent by hand, or by
facsimile transmission, telex, or overnight delivery by any recognized delivery
service, prepaid or, for termination of this Agreement only, by certified or
registered mail, and addressed as follows, or to such other address as any party
may hereafter notify the other respective parties hereto in writing:

If to Party A,then:

BNP Paribas

525 Washington Boulevard

Jersey City, NJ 07310

Attention: Collateral Management

Telephone No.: 201-850-5587

Email: nyc_collateral@americas.bnpparibas.com

With a copy to:

BNP Paribas

787 Seventh Avenue

New York, NY 10019

Attention: Legal Department (Capital Markets)

If to Party B, then:

c/o Highland Capital Management Fund Advisors, L.P.

300 Crescent Ct., Suite 700

Dallas, TX 75201

Attention: Retail Operations

Email: R-Operations@HighlandCapital.com

Facsimile No.: 972-628-4171

Telephone No.: 972-628-4100

If to Custodian, then:

State Street Bank and Trust Company

100 Summer Street, Floor 5

Boston, MA 02206

Attention: James Meagher, Managing Director

State Street Alternative Investment Solutions

Facsimile No. : 212-651-2393

Telephone No.: 617-662-7310

 

-8-



--------------------------------------------------------------------------------

12. Amendment. No amendment or modification of this Agreement will be effective
unless it is in writing and signed by each of the parties hereto.

13. Termination. Any of the parties to this Agreement may terminate it by giving
to each of the other parties a notice in writing specifying the effective date
of such termination, which (except in the case of a termination by Party A)
shall not be less than thirty (30) days after the giving of such notice, unless
the parties agree to a shorter period of time. Upon the effective date of
termination of this Agreement and release of Collateral held in the Collateral
Accounts, Party A shall have no further right to originate entitlement orders
concerning the Collateral or the Collateral Accounts and Party B shall be
entitled to originate entitlement orders concerning the Collateral or the
Collateral Accounts for any purpose and without limitation except as may be
provided in the Custodian Agreement. Upon termination of this Agreement by any
party, any Collateral in the Collateral Accounts that has not been released by
Party A shall be transferred, within 30 days of such termination, to a successor
custodian designated in writing by Party B and acceptable to Party A. In the
event no successor is agreed upon, the Custodian shall be entitled to petition a
court of competent jurisdiction to appoint a successor custodian and shall be
indemnified by Party B for any costs and expenses (including, without
limitation, attorneys’ fees) relating thereto. Notwithstanding the foregoing,
however, in the event that (a) an Event of Default with respect to Party A under
the Master Agreement has occurred and is continuing and (b) all of Party B’s
obligations to Party A under the Master Agreement have been fully satisfied, any
Collateral in the Collateral Accounts that has not been expressly released by
Party A within 30 days of any termination shall be deemed to have been so
released.

14. Severability. In the event any provision of this Agreement is held illegal,
void or unenforceable, the remainder of this Agreement shall remain in effect as
if this Agreement had been executed with the illegal, void or unenforceable
portion eliminated, so long as this Agreement as so modified continues to
express, without material change, the original intentions of the parties as to
the subject matter and purpose of this Agreement and the deletion of any
illegal, void or unenforceable provision will not substantially impair the
respective benefits or expectations of the parties to this Agreement.

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of The Commonwealth of Massachusetts, without giving
effect to the conflict of law provisions thereof.

16. Headings. Any headings appearing on this Agreement are for convenience only
and shall not affect the interpretation of any of the terms of this Agreement.

17. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, and all such counterparts taken
together shall constitute one and the same Agreement. Counterparts may be
executed in either original or electronically transmitted form (e.g., faxes or
emailed portable document format (PDF) form), and the parties hereby adopt as
original any signatures received via electronically transmitted form.

 

-9-



--------------------------------------------------------------------------------

18. Successors; Assignment. This Agreement may not be assigned without the
written consent of all parties. The Agreement will be binding upon the parties
and their respective successors and assigns.

19. Confidentiality. Each of the Custodian, Party A and each Party B agrees that
it shall maintain, and shall cause its agents, attorneys and accountants to
maintain, the confidentiality of the specific terms of this Agreement, and shall
not discuss or disclose, nor authorize such agents, attorneys or accountants to
discuss or disclose, such terms, directly or indirectly, to any person, other
than: (1) to such agents, attorneys or accountants, subject to the terms hereof;
(2) as may be legally required by applicable law or regulation or by any
subpoena or similar legal process, or as may be requested by a regulator having
jurisdiction over such party; (3) in connection with litigation to which such
party is a party; or (4) to the extent such terms become publicly available
other than as a result of a breach of this Agreement.

20. Jury Trial Waiver; Waiver of Immunity. To the extent permitted by law, Party
A, Party B, and the Custodian each hereby waives any and all rights to trial by
jury in any legal proceeding arising out of or relating to this Agreement. To
the extent that in any jurisdiction Party A and Party B may now or hereafter be
entitled to claim, for itself or its assets, immunity from suit, attachment
(before or after judgment) or other legal process, Party A and Party B each
irrevocably agrees not to claim, and hereby waives, such immunity.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers or duly authorized representatives as of the date
first above written.

 

BNP PARIBAS   By:  

/s/ Michael Cohen

  Name:   Michael Cohen   Title:   Vice President   NEXPOINT CAPITAL, INC.   By:
 

/s/ Frank Waterhouse

  Name:   Frank Waterhouse   Title:   Treasurer   STATE STREET BANK AND TRUST
COMPANY   By:  

/s/ Scott Kraemer

  6/9/17 Name:   Scott Kraemer   Title:   Managing Director      

State Street: Limited Access

Control Agreement



--------------------------------------------------------------------------------

Exhibit A

TO

CONTROL AGREEMENT

AMONG

BNP PARIBAS,

NEXPOINT CAPITAL, INC., AND

STATE STREET BANK AND TRUST COMPANY

DATED AS OF JUNE 9, 2017

See Attached.

 

-12-



--------------------------------------------------------------------------------

LOGO [g489799snap0001.jpg]    The bank    for a changing    world

Certificate of Incumbency

The undersigned, Lauren Rinesmith, certifies as of the date hereof that:

 

  1. She is a duly appointed, qualified and acting Director and Counsel in the
Legal Department of BNP Paribas.

 

  2. Each person listed below is duly appointed, qualified and is an acting
officer of BNP Paribas. Each person, acting jointly with another duly appointed,
qualified and acting officer of BNP Paribas, is authorized to act on behalf of
and to bind BNP Paribas regarding BNP Paribas’ derivative transactions,
including, but not limited to, foreign currency and interest rate transactions
and all other swaps and hedges, repurchase transactions, reverse repurchase
transactions and securities lending transactions and to take such further
actions as are necessary or convenient to better fulfill their duties in
connection with the above. In furtherance of the foregoing, each person listed
below, acting jointly with another duly appointed, qualified and acting officer,
is authorized to execute and deliver, on behalf of BNP Paribas, Master
Repurchase Agreements, Master Securities Loan Agreements and ISDA Master
Agreements and such other documents that are deemed necessary or convenient in
connection thereto.

 

  3. The signatures specimen appearing next to the name of the person below is a
true and correct signature of such person.

 

Name

  

Title

  

Signature

Heather Smith    Managing Director    /s/    Heather Smith Everett Cheng   
Managing Director    /s/    Everett Cheng Mindy Sperling    Director   
/s/    Mindy Sperling Hugo Sueiro    Director    /s/    Hugo Sueiro Anna Karpman
   Director    /s/    Anna Karpman Atif Rehman    Vice President    /s/    Atif
Rehman Michael Cohen    Vice President    /s/    Michael Cohen

The undersigned has executed this certificate as of the 19th day of April, 2016.

 

/s/    Lauren Rinesmith Lauren Rinesmith Director and Counsel

Certificate of Incumbency for ISDA GROUP (Quarterly) - April 2016

BNP PARIBAS • 787 Seventh Avenue • New York, NY 10019-6016 • (212) 841-3000 •
usa.bnpparibas.com



--------------------------------------------------------------------------------

Exhibit B

[Letterhead of Party BNP Paribas]

Date:                     

State Street Bank and Trust Company

State Street Alternative Investment Solutions

100 Summer Street, Floor 5

Boston, MA 02206

Attention: James Meagher, Managing Director

RE: Nexpoint Capital, Inc.

NOTICE OF EXCLUSIVE CONTROL

We hereby instruct you pursuant to the terms of that certain Control Agreement
dated as of June 9, 2017 (as from time to time amended and supplemented, the
“Control Agreement”) among the undersigned, Nexpoint Capital, Inc., (together
with its successors and assigns, “Party B”) and you, as Custodian, that you
(i) shall not follow any instructions or entitlement orders of Party B with
respect to the Collateral or the Collateral Accounts held by you for Party B,
and (ii) unless and until otherwise expressly instructed by the undersigned,
shall exclusively follow the entitlement orders and instructions of the
undersigned with respect to such Collateral or such Collateral Accounts.

We hereby instruct you to follow the attached entitlement order.

 

 

Very truly yours,

 

BNP Paribas

By:

 

 

 

Authorized Signatory

cc: [IM]

State Street: Select Classification Level

 

B-1



--------------------------------------------------------------------------------

Exhibit C

[Letterhead of Party B]

Date:                     

State Street Bank and Trust Company

State Street Alternative Investment Solutions

100 Summer Street, Floor 5

Boston, MA 02206

Attention: James Meagher, Managing Director

RE: Control Agreement

NOTICE OF RETURN OF EXCESS COLLATERAL

We refer to the Control Agreement dated as of June 9, 2017 (as amended and in
effect from time to time, the “Control Agreement”) among BNP Paribas (“Party
A”), Nexpoint Capital, Inc. (together with its successors and assigns, “Party
B”), and you, as Custodian. Terms defined in the Control Agreement have the same
meanings herein as therein.

We hereby issue a Notice of Return of Excess Collateral pursuant to Section 4.3
of the Control Agreement. We state that (i) Party B has declared an “Early
Termination Date” under the Master Agreement with respect to all transactions
thereunder as a result of the occurrence of a Specified Party A Event,
(ii) Party B has determined the amount due in respect of such termination,
(iii) pursuant to the terms of the Master Agreement, Party B is entitled to the
return of some or all of the Collateral held in the Collateral Accounts, net of
any amounts owed to Party A, (iv) we have sent a copy of this Notice of Return
of Excess Collateral to Party A, and (v) we have no knowledge (A) that Party A
has delivered a Notice of Exclusive Control to you or (B) of any injunction or
other order of any court or other authority that prevents you from transferring
to us, or prevents us from receiving, some or all of the Collateral held in the
Collateral Accounts.

We hereby instruct you to transfer Collateral as follows: [insert description of
Party B account and Collateral to be transferred thereto].

[Upon completion of such transfer of Collateral, the Control Agreement will
terminate.]

 

 

 

Very truly yours, Nexpoint Capital, Inc. By:  

 

  Authorized Signatory

cc: BNP Paribas

 

-14-